Order entered February 3, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01159-CV

  IN RE EMEKA ALUDOGBU AND RESTORATIVE HEALTHCARE, LLC, Relators

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-00112

                                            ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the petition

for writ of mandamus as to the portion of the trial court’s June 21, 2019 sanctions order striking

relators’ pleadings and DENY the petition for writ of mandamus as to the portion of the trial

court’s June 21, 2019 sanctions order awarding attorney’s fees to real party in interest Renew

Hydration, LLC.

       We ORDER the trial court to issue a written ruling vacating the portion of the June 21,

2019 sanctions order striking relators’ pleadings within thirty (30) days of the date of this order.

We further ORDER the trial court to file with this Court, within the time for compliance with

the Court’s opinion and order of this date, a certified copy of its written ruling evidencing such

compliance. Should the trial court fail to comply with this order, the writ will issue. We LIFT
this Court’s September 24, 2019 stay of trial court proceedings.



                                                    /s/     ROBBIE PARTIDA-KIPNESS
                                                            JUSTICE